Exhibit 10.1

CONFORMED EXECUTION VERSION

SECOND AMENDMENT TO

BRIDGE CREDIT AGREEMENT

This SECOND AMENDMENT TO BRIDGE CREDIT AGREEMENT, dated as of September 21, 2018
(this “Amendment”), among 21st Century Fox America, Inc., a Delaware corporation
(the “Borrower”), Twenty-First Century Fox, Inc., a Delaware corporation (the
“Parent Guarantor”) and the Lenders under the Credit Agreement (each as defined
below) party hereto amends the Bridge Credit Agreement, dated as of December 15,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time (including pursuant to that certain First Amendment
to Bridge Credit Agreement, dated as of July 11, 2018), including all Schedules
and Exhibits thereto, the “Credit Agreement”) by and among, inter alios, the
Borrower, the Parent Guarantor, the lenders party thereto from time to time
(hereinafter collectively referred to as the “Lenders”), and J.P. Morgan Europe
Limited, as designated agent (the “Designated Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has appointed each of Goldman Sachs Bank USA, Deutsche
Bank Securities Inc. and JPMorgan Chase Bank, N.A. to act as joint lead arranger
and joint bookrunner with respect to this Amendment (each a “Second Amendment
Arranger” and, collectively, the “Second Amendment Arrangers”) and each Second
Amendment Arranger has agreed to act in such roles;

WHEREAS, the Borrower, the Parent Guarantor and the Lenders party hereto
constituting the Required Lenders, Required Tranche 1 Lenders and Required
Tranche 2 Lenders wish to amend the Credit Agreement as set forth herein;

WHEREAS, the Borrower and the Parent Guarantor have requested that certain of
the Lenders (such Lenders, the “Second Amendment Additional Lenders”) provide
additional Tranche 1 Commitments (the “Second Amendment Additional Tranche 1
Commitments”) in an aggregate principal amount of £1,840,000,000.00, which shall
be available starting on the Second Amendment Effective Date (as defined below)
and structured as an increase in the principal amount of Tranche 1 Commitments
under the Credit Agreement; and

WHEREAS, each Second Amendment Additional Lender has agreed on a several and not
joint basis to provide 25% of the Second Amendment Additional Tranche 1
Commitments subject to the terms and conditions set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Parent Guarantor
and the Lenders party hereto hereby agree as follows:

Section 1.     Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Credit Agreement
and as used herein.



--------------------------------------------------------------------------------

Section 2.     Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 4 of this Amendment, the following
amendments shall be made to the Credit Agreement:

(a)     Amended Definitions. The below definitions as set forth in Section 1.01
of the Credit Agreement are amended as follows:

(i)    Clause (d) of the definition of “Certain Funds Default” is amended and
restated in its entirety as follows:

“(d)    Section 6.01(d) as it relates to the failure to perform any of the
following covenants: (i) Section 5.01(k) (other than paragraph (viii), (ix) and
(xiv) thereof), (ii) Section 5.02(a), (iii) Section 5.02(b), (iv)
Section 5.02(f)(ii) or (vi) the covenants set forth in Section 5(a), 5(b)(i),
5(c), 5(d) or 5(e) of the Second Amendment.”

(ii)    The definition of “Fee and Syndication Letter” is amended and restated
in its entirety as follows:

““Fee and Syndication Letter” means a collective reference to (a) that certain
Fee and Syndication Letter, dated as of December 15, 2016, by and among the
Borrower, the Agents and the Initial Lenders, (b) that certain Supplemental Fee
and Syndication Letter, dated as of the First Amendment Effective Date, by and
among the Borrower, the Agents and the Additional Lenders (as defined in the
First Amendment) and (c) that certain Second Amendment Supplemental Fee Letter
(as defined in the Second Amendment).”

(iii)    The definition of “Materially Adverse Amendment” is amended and
restated in its entirety as follows:

““Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of the Scheme or Takeover Offer (as the case may be)
compared to the terms and conditions that were included in the Original Press
Release as amended or superseded by the draft of the Press Release or Offer
Press Announcement (as the case may be) delivered pursuant to Section 5(c) of
the Second Amendment that is materially adverse to the interests of the Lenders,
it being acknowledged (except as otherwise agreed in writing by the Arrangers)
that, a change to the consideration (other than to the extent the consideration
consists of cash (in an amount per Target Share not greater than the amount
already offered), common stock of the Parent Guarantor or a combination of the
two) for the Target Shares would be materially adverse to the Lenders, but that
a waiver of a pre-condition which then becomes a condition to be satisfied in
connection with the Target Acquisition would not be materially adverse to the
interests of the Lenders, and; provided, that any modification, amendment or
waiver required pursuant to the City Code or by a court of competent
jurisdiction or the Panel shall not be a Materially Adverse Amendment.”

(iv)    The definition of “Tranche 1 Commitment” is amended and restated in its
entirety as follows:

““Tranche 1 Commitment” means, as to any Lender, the commitment of such Lender
to make an Advance pursuant to Section 2.01, as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Tranche 1 Commitment is (a) the amount set forth in the column labeled
“Tranche 1 Commitment” opposite such Lender’s name on Schedule I hereto, (b) the
amount set forth in the column labeled “Additional Tranche 1 Commitment”
opposite such Lender’s name on Schedule I to the First Amendment, (c) as to each
Second Amendment Additional Lender (as defined in the Second Amendment), the
amount set forth in the column labeled “Second

 

2



--------------------------------------------------------------------------------

Amendment Additional Tranche 1 Commitments” opposite such Second Amendment
Additional Lender’s name on Schedule I to the Second Amendment or, in any case,
(d) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Designated Agent
pursuant to Section 9.07(c), as such amount may be reduced pursuant to
Section 2.04.”

(b)    Additional Definitions. The following definitions shall be inserted in
alphabetical order in Section 1.01 of the Credit Agreement:

“Disney Merger Agreement” means that certain Amended and Restated Agreement and
Plan of Merger, dated as of June 20, 2018, among the Parent Guarantor, The Walt
Disney Company, TWDC Holdco 613 Corp., WDC Merger Enterprises I, Inc., and WDC
Merger Enterprises II, Inc., as it may be amended, restated, supplemented or
otherwise modified from time to time.

“Second Amendment” means that certain Second Amendment to Bridge Credit
Agreement, dated as of September 21, 2018, by and among the Parent Guarantor,
the Borrower, the Second Amendment Additional Lenders (as defined therein) party
thereto, the other Lenders party thereto and the Designated Agent.

“Second Amendment Additional Tranche 1 Commitments” has the meaning set forth in
the Second Amendment, which, following the Second Amendment Effective Date,
shall constitute Tranche 1 Commitments hereunder.

“Second Amendment Effective Date” means the “Second Amendment Effective Date”
under and as defined in the Second Amendment, which occurred on September 21,
2018.

(c)    Amended Sections.

(i)    Clause (a) of Section 2.02 of the Credit Agreement is amended and
restated in its entirety as follows:

“(a) Each Borrowing shall be made on notice, given not later than (x) 1:00 P.M.
(London time) on the second Business Day prior to the date of the proposed
Borrowing, by the Borrower to the Designated Agent, which shall give to each
Lender prompt notice thereof by telecopier or other electronic communication.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, telecopier or other electronic communication
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) aggregate amount of such Borrowing,
(iii) Class of Advances comprising such Borrowing and (iv) initial Interest
Period for each such Advance. Each Lender shall, before 10:00 A.M. (New York
City time) on the date of such Borrowing make available for the account of its
Eurocurrency Lending Office to the Designated Agent at the Designated Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Designated Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Designated Agent will make
such funds available to the Borrower at the Designated Agent’s address referred
to in Section 9.02.

 

3



--------------------------------------------------------------------------------

(ii)    The proviso at the end of clause (a) of Section 2.03 of the Credit
Agreement is amended and restated in its entirety as follows: “provided,
further, however, that (i) Commitment Fees in respect of the Additional Tranche
1 Commitments shall begin to accrue on the First Amendment Effective Date and
(ii) Commitment Fees in respect of the Second Amendment Additional Tranche 1
Commitments shall begin to accrue on the Second Amendment Effective Date
(whether or not established on such date)”.

(iii)    Clause (k)(i) of Section 5.01 of the Credit Agreement is amended and
restated in its entirety as follows:

“(i)    Issue a Press Release or, as the case may be, an Offer Press
Announcement (in the form delivered to the Designated Agent pursuant to
Section 5(c) of the Second Amendment, subject to such amendments as are not
Materially Adverse Amendments or have been approved by the Arrangers in writing
acting reasonably (such approval not to be unreasonably withheld, delayed or
conditioned)) within 5 Business Days of the Second Amendment Effective Date.”

(iv)    Clause (k)(vii) of Section 5.01 of the Credit Agreement is amended and
restated in its entirety as follows:

“(vii)    Not take any action, and procure that none of its Affiliates nor any
person acting in concert with it (within the meaning of the City Code) takes any
action, which would require a change to be made to the terms of the Scheme or
the Takeover Offer (as the case may be) pursuant to Rule 6 or Rule 11 of the
City Code which change, if made voluntarily, would be a Materially Adverse
Amendment.”

(v)    The first paragraph of Section 5.03 of the Credit Agreement is amended
and restated in its entirety as follows:

“Financial Covenant. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, the Parent Guarantor will maintain a ratio
(the “Operating Income Leverage Ratio”) determined on the last day of each
fiscal quarter of the Parent Guarantor for the Rolling Period then ended of
(i) the aggregate principal amount, without duplication, of (A) Consolidated
Debt of the Parent Guarantor described in clauses (a), (c) and (e) of the
definition of Debt, plus (B) Excess Guaranty Debt, plus (C) preference shares
that constitute debt under GAAP, minus (D) unrestricted cash or Cash Equivalents
of the Reporting Group to (ii) Consolidated Adjusted Operating Income of the
Parent Guarantor for such Rolling Period of not more than (x) 5.25 to 1.00 for
any period ending on or prior to the date that is eighteen months after the
Target Acquisition Closing Date and (y) 4.75 to 1.00 thereafter.

Section 3.    Establishment of Additional Tranche 1 Commitments.

(a)    Subject to the satisfaction of the conditions set forth in Section 4
hereof, each Second Amendment Additional Lender hereby acknowledges and agrees
that it has a Second Amendment Additional Tranche 1 Commitment in an amount as
set forth opposite its name on Schedule I hereto, and agrees to make its pro
rata share of any Advances to the Borrower in accordance with the terms and
conditions of the Credit Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

(b)    On and after the Second Amendment Effective Date, (i) each Second
Amendment Additional Tranche 1 Commitment shall be deemed for all purposes a
Tranche 1 Commitment and (ii) each Second Amendment Additional Lender shall be a
Lender with respect to each Second Amendment Additional Tranche 1 Commitment and
all matters relating thereto.

Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the date on which each of the following conditions is satisfied (the “Second
Amendment Effective Date”):

(a)    Executed Amendment. The Designated Agent shall have received one or more
counterparts of this Amendment duly executed by (i) each Loan Party, (ii) the
Lenders constituting no less than the Required Lenders, Required Tranche 1
Lenders and Required Tranche 2 Lenders and (iii) each Second Amendment
Additional Lender.

(b)    Closing Deliverables. The Designated Agent shall have received on or
before the Second Amendment Effective Date, each dated on or about such date:

(i)    A good standing certificate or similar certificate dated a date
reasonably close to the Second Amendment Effective Date from the jurisdiction of
organization or formation of each Loan Party, but only where such concept is
applicable; and

(ii)    A certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the Responsible Officers of such Loan Party
authorized to execute and deliver this Amendment and the other documents to be
delivered by it hereunder.

The Designated Agent and Lenders party hereto, as applicable, hereby irrevocably
confirm that the above conditions have been satisfied and the Second Amendment
Effective Date has occurred as of the date hereof.

Section 5.    Covenants. Following the occurrence of the Second Amendment
Effective Date, each Loan Party hereby covenants and agrees to the following:

(a)    Fees and Expenses. The Second Amendment Additional Lenders and the
Designated Agent shall receive (or other arrangements acceptable to the Second
Amendment Arrangers and the Designated Agent shall have been made for) payment
of all fees and expenses then due and payable on September 24, 2018, set forth
in the Supplemental Fee Letter, dated as of the date hereof (the “Second
Amendment Supplemental Fee Letter”), subject in the case of any expenses to be
paid by the Borrower to the Borrower’s receiving an invoice with respect
thereto.

(b)    Deliverables. The Designated Agent shall receive on or prior to
September 24, 2018, each dated on or about such date:

(i)    Certified copies of (A) the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of each Loan Party, certified as of a recent date by the Secretary of
State (or comparable authority) of its jurisdiction of organization or formation
including a certification that the same has not been amended since the date of
such certification, (B) the bylaws, operating agreement or similar governing
document of each Loan Party, as then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (C) below were
adopted to and including the date of such certificate and (C) the resolutions or
similar authorizing documentation of the governing bodies of each Loan Party
authorizing the incurrence of the Second Amendment Additional Tranche 1
Commitments and such Person to enter into and perform its obligations under the
Loan Documents to which it is a party; and

 

5



--------------------------------------------------------------------------------

(ii)    An opinion of Simpson Thacher & Bartlett LLP, counsel for the Loan
Parties, consistent with the draft thereof agreed by counsel to the Designated
Agent and counsel to the Loan Parties prior to the Second Amendment Effective
Date.

(c)    Press Release. The Second Amendment Additional Lenders shall receive on
or prior to September 24, 2018, a copy of a revised draft of the Press Release
or Offer Press Announcement (as applicable, depending upon whether it is
proposed to effect the Target Acquisition by way of a Scheme or Takeover Offer)
in the form in which it is issued or proposed to be issued, which (i) shall be
consistent with the increased offer price of £15.67 per Target Share
communicated to the Panel on September 22, 2018 (the “Increased Offer Price”)
and (ii) comply with the applicable requirements of the City Code and the Panel.

(d)    Consent. The Borrower shall have received the consent required by
Section 5.01(b)(iv) of the Disney Merger Agreement in connection with the
Increased Offer Price. The Second Amendment Additional Lenders shall receive on
or prior to September 24, 2018, a copy of the documentation relating to such
consent.

(e)    Backstop. The Borrower shall have and maintain in effect an agreement
with The Walt Disney Company that if the Disney Merger Agreement is terminated
in a circumstance in which The Walt Disney Company is obligated to pay the
Parent Regulatory Termination Fee (as defined in the Disney Merger Agreement)
and, at the time of such termination, the Parent Guarantor has (x) completed the
Sky Acquisition (as defined in the Disney Merger Agreement) or (y) is obligated
pursuant to the City Code to complete the Sky Acquisition and ultimately does,
The Walt Disney Company will be required, in the case of clause (x),
concurrently with the payment of the Parent Regulatory Termination Fee or, in
the case of clause (y), on the day on which the Sky Acquisition is ultimately
completed, to pay to the Parent Guarantor in cash a Reimbursement Fee (as
defined below). As used herein, “Reimbursement Fee” shall mean an amount in U.S.
dollars equal to (i) the Dollar Equivalent (as defined below) of (x) the number
of shares of the Target that the Parent Guarantor and its affiliates acquire in
the Sky Acquisition, multiplied by (y) the amount by which the approved per
share price exceeds £13.00 per share (the amount referred to in this clause (i),
the “Principal Amount”), plus (ii) interest and fees on such Principal Amount,
which interest shall accrue at a rate per annum equal to the interest rate
applicable to the Advances from the date on which the Sky Acquisition is
completed until the date on which the Reimbursement Fee is paid to the Parent
Guarantor by The Walt Disney Company. The Second Amendment Additional Lenders
shall receive on or prior to September 24, 2018, a copy of the agreement
referred to in this clause (e). As used in this clause 5(e), “Dollar Equivalent”
shall mean with respect to any amount in pounds sterling, the equivalent amount
in U.S. dollars resulting from using the exchange rate set forth on the relevant
Reuters currency page at or about 11:00 a.m. (New York City time) on
September 21, 2018; in the event that such rate does not appear on any such
Reuters page, the applicable exchange rate shall be determined by The Walt
Disney Company and the Parent Guarantor by reference to a similar independent
and internationally recognized publicly available service for displaying
exchange rates.

Section 6.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, each Loan Party represents and warrants to the Designated
Agent and Lenders that, as of the Second Amendment Effective Date:

(a)    The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene such
Loan Party’s Constitutive Documents, (ii) violate any material applicable law or
contractual restriction binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

(b)    All authorizations or approvals and other actions by, and all notices to
and filings with, any governmental authority or regulatory body or any other
third party that are required to be obtained or made by the Loan Parties for the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Amendment.

(c)    This Amendment has been duly executed and delivered by each Loan Party
party hereto. This Amendment is the legal, valid and binding obligation of each
Loan Party party hereto, enforceable against such Loan Party in accordance with
its terms.

(d)    Immediately prior to and after giving effect to the terms, conditions,
and provisions of this Amendment, no Default or Event of Default exists.

(e)    The representations and warranties contained in Section 4.01 of the
Credit Agreement are true and correct in all material respects (except for
representations and warranties qualified as to materiality and Material Adverse
Effect, which shall be true and correct in all respects) on and as of such date,
before and after giving effect to this Amendment, as though made on and as of
the Second Amendment Effective Date (except to the extent any such
representation or warranty specifically relates to an earlier date in which case
such representation and warranty shall be accurate in all material respects as
of such earlier date).

Section 7.    Miscellaneous.

(a)    Confirmation of Loan Documents. Each Loan Party hereby covenants and
agrees that, except as expressly amended and/or modified by this Amendment, all
of the terms, conditions, and provisions of the Credit Agreement and the other
Loan Documents shall remain unchanged and in full force and effect. Each Loan
Party hereby acknowledges and agrees that, after giving effect to this
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by this Amendment, are reaffirmed, and remain in full force and effect.
After giving effect to this Amendment, each Loan Party reaffirms its guaranty of
the Guaranteed Obligation, which Guaranteed Obligations shall continue in full
force and effect during the term of the Credit Agreement (after giving effect to
this Amendment), in each case, on and subject to the terms and conditions set
forth in the Credit Agreement (as amended by this Amendment) and the other Loan
Documents. The Credit Agreement, together with this Amendment, shall be read and
construed as a single agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document shall hereafter refer to the Credit
Agreement or any other Loan Document as amended hereby. On and after the date
hereof, this Amendment shall for all purposes constitute a “Loan Document”. Each
reference to a “Commitment” shall be deemed to include the Second Amendment
Additional Tranche 1 Commitments hereunder and all other related terms will have
the correlative meanings mutatis mutandis.

(b)    Limitation of this Amendment. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written. Except as otherwise set forth herein, nothing contained
herein and no actions taken pursuant to the terms hereof are intended to
constitute a novation of the Credit Agreement, or any waiver of the terms,
conditions, or provisions of the Credit Agreement and/or any of the other Loan
Documents and do not constitute a release, termination or waiver of any of the
rights and/or remedies granted to the Lenders and/or the Designated Agent under
the Loan Documents. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the Credit Agreement and the Loan Documents to the
Credit Agreement shall mean and refer to the Credit Agreement as amended hereby.

 

7



--------------------------------------------------------------------------------

(c)    Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(d)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the sole benefit of the Borrower, the Parent Guarantor, the Designated
Agent and the Lenders and their respective successors and assigns.

(e)    References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require.

(f)    Miscellaneous. This Amendment shall be subject to the following Sections
of the Credit Agreement, as if set forth herein in their entirety: Sections
9.08, 9.09, 9.10, 9.11, 9.17 and 9.18.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

21ST CENTURY FOX AMERICA, INC.,   as Borrower By:  

/s/ Janet Nova

Name:   Janet Nova Title:   Executive Vice President and Deputy General Counsel
TWENTY-FIRST CENTURY FOX, INC.,   as Parent Guarantor By:  

/s/ Janet Nova

Name:   Janet Nova Title:   Executive Vice President and Deputy Group General
Counsel

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender and a Second Amendment

Additional Lender

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as a Lender and a Second Amendment

Additional Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Managing Director

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

as a Lender and a Second Amendment

Additional Lender

By:  

/s/ Andres Korin

Name:   Andres Korin Title:   Vice President

 

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,

as Designated Agent

By:  

/s/ Andres Korin

Name:   Andres Korin Title:   Vice President

 

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Second Amendment Additional Lender

By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

 

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Schedule I (Second Amendment Additional Tranche 1 Commitments)

 

Second Amendment Additional

Lenders

  

Second Amendment Additional
Tranche 1 Commitments

GOLDMAN SACHS LENDING

PARTNERS LLC

   £460,000,000.00

DEUTSCHE BANK AG

CAYMAN ISLANDS BRANCH

   £460,000,000.00

JPMORGAN CHASE BANK,

N.A., LONDON BRANCH

   £460,000,000.00

CITIBANK, N.A.

   £460,000,000.00 Total    £1,840,000,000.00